Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps (US 7422285 B2), in view of Lee et al. (US 20150258914 A1) and further in view of Colja (US 20100244504 A1), hereinafter referred to as ‘Phipps,’ ‘Lee’ and ‘Colja’ respectively.

4.	As to claim 1, Phipps teaches: a system for reducing driver fatigue in a seat for a vehicle (Abstract: a vehicle seating system to reduce positional fatigue and other effects of long-distance driving; Claim 1: A vehicle seating system for reducing user fatigue), comprising: 
an electric reclining device configured to recline a seat back (Column 2, Line 55: a fourth actuator to incline or tilt the seat back; Claim 1: a seat back actuator to incline the seat back);  
and a controller configured to control driving of the seat adjustment actuators in a designated driving pattern to implement a driver fatigue reduction posture of the seat (Claim 1: an electrical controller for activating movement of powered seat adjustment actuators; Column 4, Line 63: a movement period can include movement of the actuators from first positions to second positions, and a next consecutive movement period can include movement of the actuators from second positions to first positions, with such a continuing alternating pattern; See Figures 4-12).

Phipps fails to explicitly disclose: 
an electric extension device configured to move an extension unit formed at a front end part of a seat cushion forward and backward; and 
an air cell device comprising a plurality of air cells installed in the seat back to be expandable.

Lee describes a seat cushion extension apparatus for a vehicle seat, and teaches:
an electric extension device configured to move an extension unit formed at a front end part of a seat cushion forward and backward (See Figures 4A and 4B; Paragraph [0023]: seat cushion extension apparatus which has an operation mechanism which moves an extension plate to slide forward and backward such that the front-back length of a seat cushion can be freely increased; Paragraph [0024]: there is provided a seat cushion extension apparatus that includes: an extension motor, i.e., electric extension device, supported on a cushion frame; an extension mounting bracket holding an extension cushion, i.e., extension unit such that the extension cushion is displaceable forward and backward on a seat cushion; and a power transmission unit connecting between the extension motor and the extension mounting bracket). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Phipps, and incorporate a seat extension device, as taught by Lee, because doing so is well-understood, routine and conventional in the art and provides a further convenient means for manipulating the seat configuration and changing the posture of the occupant, thereby alleviating the symptoms of fatigue. 


an air cell device comprising a plurality of air cells installed in the seat back to be expandable (Paragraph [0025]: As shown in FIGS. 1-3, the lumbar system includes a plurality of air cells; Paragraph [0027]: the air cells are inflatable from a fully deflated state to a fully inflated state, i.e., expandable; Abstract: A lumbar system for use in a seat includes a plurality of air cells).
Once again, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Phipps, and include a plurality of air cells, as taught Colja, because doing so is well-understood, routine and conventional in the art, and provides a further convenient means for manipulating the seat configuration and changing the posture of the occupant, thereby alleviating the symptoms of fatigue.

5.	As to claim 2, Phipps, Lee and Colja teach the system of claim 1, and Colja further teaches:
a first air cell installed at a lower position of an inside of the seat back to support a driver's waist (See Figures 12A-12F; Paragraph [0040]: air cells are inflated to various static positions to provide support to particular areas for a seat occupant. For example, the support position shown in Figure 12D provides extra support to the lower back of the seat occupant);
a third air cell installed at an upper position of the inside of the seat back to support an upper region of a driver's back (See Figures 12A-12F; Paragraph [0040]: air cells are inflated to various static positions to provide support to particular areas for a seat occupant … the support position shown in Figure 12F provides extra support to the upper back of the seat occupant);
a second air cell installed at a middle position of the inside of the seat back to support a region between the driver's waist and the upper region of the driver's back (See Figures 12A-12F; Paragraph [0040]: air cells are inflated to various static positions to provide support to particular areas for a seat occupant … the support position shown in Figure 12E provides extra support to the mid back of the seat occupant, i.e., between the driver’s waist and the upper region of the driver’s back);
and an air blower configured to selectively supply air pressure to implement the driver fatigue reduction posture of the seat to the first to third air cells (Abstract: Each of the plurality of air cells individually communicates with the control module to receive variable amounts of pressurized air provided by the pump, i.e., air blower, such that each air cell is independently inflatable; Paragraph [0005]: Each air cell is operable to receive pressurized air from the pump and is infinitely adjustable between a deflated state and a fully inflated state). 

6.	As to claim 3, Phipps, Lee and Colja teach the system of claim 1, and Phipps and Lee further teach:
wherein the controller is configured to simultaneously output a backward reclining driving signal instructing the reclining device to move the seat back backward and a forward movement driving signal instructing the extension device to move the extension unit forward, as driving signals to implement a driver's entire body stretching posture as the driver fatigue reduction posture of the seat (Phipps Column 3, Line 5: System 30 generally includes an electrical controller to automatically activate, operate, and cycle through the various actuators in a manner as to reduce positional fatigue; Phipps Column 3, Line 65: the first and second positions can be various combinations of actuators and activation position levels thereof, and can be randomly chosen or predetermined by the system).
(Phipps Column 2, Line 31: the control period preferably includes at least one movement period where the actuators automatically cycle through seating positions and reposition the user to reduce long distance traveling fatigue; Phipps Column 2, Line 62: each actuator moves from a first position to a second position, and cycling of the actuators includes movement from the first positions to the second positions and returning to the first positions; In certain embodiments, the first position of each actuator is a base position and the second position of each actuator is the opposite, completely extended position of each actuator along the respective axis. However, in certain other embodiments, the first position of each actuator is a desired position, predetermined by the system or a user of the system; Phipps Column 3, Line 65: the first and second positions can be various combinations of actuators and activation position levels thereof, and can be randomly chosen or predetermined by the system or a user of the system; See Lee Figure 4B: Seat extension apparatus is in fully extended position). 

7.	As to claim 4, Phipps, Lee and Colja teach the system of claim 2, and Phipps further teaches:
	when the controller outputs driving signals to implement a driver's entire body stretching posture as the driver fatigue reduction posture of the seat (See Phipps Claim 1; Phipps Paragraph 11: each actuator moves from a first position to a second position, and cycling of the actuators includes movement from the first positions to the second positions and returning to the first positions; In certain embodiments, the first position of each actuator is a base position and the second position of each actuator is the opposite, completely extended position of each actuator along the respective axis, i.e., entire body stretching posture; Phipps Column 3, Line 65: the first and second positions can be various combinations of actuators and activation position levels thereof, and can be randomly chosen or predetermined by the system or a user of the system).

Phipps fails to explicitly disclose the following:
	output a driving signal instructing the air blower to supply a maximum amount of air pressure to the first air cell,
	supply a minimum amount of air pressure to the third air cell,


Colja describes a lumbar system for use in a seat, with a plurality of air cells that communicate individually with a control module (See Abstract), and teaches a controller configured to:
	output a driving signal instructing the air blower to supply a maximum amount of air pressure to the first air cell (See Figure 12D),
	supply a minimum amount of air pressure to the third air cell (See Figure 12D),
	and supply an amount of air pressure between the maximum amount and the minimum amount to the second air cell (See Figure 12D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Phipps and Lee, and incorporate the air cell inflation pattern as taught by Colja, because doing so is well-understood, routine and conventional in the art, and provides a further convenient means for manipulating the seat configuration and changing the posture of the occupant, thereby alleviating the symptoms of fatigue.                                                                                                                                                                                                        
8.	As to claim 5, Phipps, Lee and Colja teach the system of claim 1, and Phipps and Lee further teach a controller configured to:
	simultaneously output a forward reclining driving signal instructing the reclining device to move the seat back forward,
	and a backward movement driving signal instructing the extension device to move the extension unit backward (Phipps Column 2, Line 31: the control period preferably includes at least one movement period where the actuators automatically cycle through seating positions and reposition the user to reduce long distance traveling fatigue; Phipps Column 2, Line 62: each actuator moves from a first position to a second position, and cycling of the actuators includes movement from the first positions to the second positions and returning to the first positions; In certain embodiments, the first position of each actuator is a base position and the second position of each actuator is the opposite, completely extended position of each actuator along the respective axis. However, in certain other embodiments, the first position of each actuator is a desired position, predetermined by the system or a user of the system; Phipps Column 3, Line 65: the first and second positions can be various combinations of actuators and activation position levels thereof, and can be randomly chosen or predetermined by the system or a user of the system; See Lee Figure 4B: Seat extension apparatus is in fully extended position; See Lee Figure 4A: Seat extension apparatus is in fully backward position),
	as driving signals to implement a driver's entire body crouching-down posture as the driver fatigue reduction posture of the seat (Phipps Column 3, Line 5: System 30 generally includes an electrical controller to automatically activate, operate, and cycle through the various actuators in a manner as to reduce positional fatigue; Phipps Column 3, Line 65: the first and second positions can be various combinations of actuators and activation position levels thereof, and can be randomly chosen or predetermined by the system).

9.	As to claim 6, Phipps, Lee and Colja teach the system of claim 2, and Phipps further teaches:
	when the controller outputs driving signals to implement a driver's entire body stretching posture as the driver fatigue reduction posture of the seat (See Phipps Claim 1; Phipps Paragraph 11: each actuator moves from a first position to a second position, and cycling of the actuators includes movement from the first positions to the second positions and returning to the first positions; In certain embodiments, the first position of each actuator is a base position and the second position of each actuator is the opposite, completely extended position of each actuator along the respective axis, i.e., entire body stretching posture).

Phipps fails to explicitly disclose the following:
	output a driving signal instructing the air blower to supply a minimum amount of air pressure to the first air cell;
	supply a maximum amount of air pressure to the third air cell;
	and supply an amount of air pressure between the maximum amount and the minimum amount to the second air cell.

Colja describes a lumbar system for use in a seat, with a plurality of air cells that communicate individually with a control module (See Abstract), and teaches a controller configured to:
	output a driving signal instructing the air blower to supply a minimum amount of air pressure to the first air cell (See Figure 12F: air cell near the bottom, i.e., first air cell, has minimum amount of air pressure; Abstract: Each of the plurality of air cells individually communicates with the control module to receive variable amounts of pressurized air provided by the pump such that each air cell is independently inflatable),
	supply a maximum amount of air pressure to the third air cell (See Figure 12F: air cell near the top, i.e., third air cell, has maximum amount of air pressure; Abstract: Each of the plurality of air cells individually communicates with the control module to receive variable amounts of pressurized air provided by the pump such that each air cell is independently inflatable),
	and supply an amount of air pressure between the maximum amount and the minimum amount to the second air cell (See Figure 12F: air cell in the middle, i.e., second air cell, has air pressure between the maximum amount and the minimum amount; Abstract: Each of the plurality of air cells individually communicates with the control module to receive variable amounts of pressurized air provided by the pump such that each air cell is independently inflatable),

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Phipps and Lee, and incorporate the air cell inflation pattern as taught by Colja, because doing so is well-understood, routine and conventional in the art, and provides a further convenient means for manipulating the seat configuration and changing the posture of the occupant, thereby alleviating the symptoms of fatigue. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 3924613 A: Teaches a seat for motor vehicles, which automatically performs deformations of the seat pad and the seat back-rest at adjustable time intervals, so as to counteract fatigue symptoms. 
US 20180065516 A1: Teaches a seat device having a massage airbag that presses the back of an occupant through the backrest surface by performing expanding and contracting operations.
US 20140167463 A1: Teaches a vehicle seat with a plurality of air bags behind a support surface portion of the seat back that change the shape of the support surface upon introduction or discharge of air thereinto or therefrom. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neel Bakshi whose telephone number is (571)272-5086. The examiner can normally be reached 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc R. Burgess can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.B./Examiner, Art Unit 3666       
                                                                                                                                                                                                 /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666